1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     5510 So. Fort Apache Rd, Suite 30
6    Las Vegas, NV 89148
     Phone: (702) 856-7430
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15   Attorneys for Plaintiff

16                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
17   RICHARD DANIEL,                           Case No.: 2:19-cv-00744-JCM-VCF
18
                  Plaintiff,
19                                     JOINT MOTION TO EXTEND TIME TO
     vs.
20                                     FILE STIPULATION OF DISMISSAL OF
     WELLS FARGO HOME MORTGAGE; FORD TRANS UNION LLC
21
     MOTOR CREDIT COMPANY LLC; GREAT
22   LAKES EDUCATIONAL LOAN SERVICES [FIRST REQUEST]
     INC.; ONEMAIN FINANCIAL, INC.;
23   EQUIFAX INFORMATION SERVICES LLC;
     and TRANS UNION LLC,
24
                  Defendants.
25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION
     LLC[FIRST REQUEST] - 1
1    Plaintiff Richard Daniel (“Plaintiff”) and Defendant Trans Union LLC; (“Trans Union” or
2
     “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby move
3
     jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union forty-five days:
4
            1.      The Parties settled this matter on July 11, 2019 [ECF Dkt. 41].
5

6           2.      The Parties are currently working on finalizing their Settlement Agreement.

7           3.      The Parties request and extension of forty-five days to file their Stipulation of
8
     Dismissal of Trans Union to allow them additional time to finalize the settlement agreement.
9
            4.      Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than
10
     October 28, 2019.
11

12
          DATED September 11, 2019.
13    KNEPPER & CLARK LLC                               ALVERSON TAYLOR & SANDERS

14    /s/ Shaina R. Plaksin                             /s/ Trevor Waite
15    Matthew I. Knepper, Esq.                          Kurt R. Bonds, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 6228
16    Miles N. Clark, Esq.                              Trevor Waite, Esq.
      Nevada Bar No. 13848                              Nevada Bar No. 13779
17    Shaina R. Plaksin, Esq.                           Email: kbonds@alversontaylor.com
18    Nevada Bar No. 13935                              Email: twaite@alversontaylor.com
      Email: matthew.knepper@knepperclark.com
19    Email: miles.clark@knepperclark.com               Counsel for Defendant
      Email: shaina.plaksin@knepperclark.com            Trans Union LLC
20

21    HAINES & KRIEGER LLC
      David H. Krieger, Esq.
22    Nevada Bar No. 9086
      Email: dkrieger@hainesandkrieger.com
23    Counsel for Plaintiff
24
              ORDER GRANTING EXTENSION OF TIME FOR PARTIES TO FILE
                     STIPULATION OF DISMISSAL OF TRANS UNION LLC
25
            IT IS SO ORDERED.
26                                         _________________________________________
                                           UNITED STATES MAGISTRATE JUDGE
27
                                           DATED this 25th day of September, 2019.
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION
     LLC[FIRST REQUEST] - 2
